         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


THOMAS TANNER,                                    :
    Plaintiff,                                    :
                                                  :
       v.                                         :   Case No. 3:19cv1432(KAD)
                                                  :
FRANKIE CUEVAS, DDS, ET AL.,                      :
    Defendants.                                   :


               MEMORANDUM OF DECISION RE: MOTION TO DISMISS

       Plaintiff, Thomas Tanner (“Tanner”), currently incarcerated at the MacDougall-Walker

Correctional Institution (“MacDougall-Walker”), filed this civil rights complaint pro se asserting

that from September 2018 to September 2019, Dr. Frankie Cuevas and Dental Assistant A. Duffy

were deliberately indifferent to his need for a new lower partial denture in violation of the Eight

Amendment to the United States Constitution. Upon initial review, the Court dismissed the claim

against Dental Assistant Duffy in her individual and official capacities pursuant to 28 U.S.C. §

1915A(b)(1) and (2) and dismissed the deliberate indifference claim seeking monetary damages

from Dr. Cuevas in his official capacity pursuant to 28 U.S.C. § 1915A(b)(2). The Court

permitted the claim that Dr. Cuevas was deliberately indifferent to Tanner’s need for a new

lower partial denture as of September 24, 2018 when his lower denture became unusable to

proceed against Dr. Cuevas in his individual capacity and in his official capacity, to the extent

that Tanner sought declaratory and injunctive relief. See Am. Initial Review Order, ECF No. 10.

       Defendant Cuevas now moves to dismiss the sole claim asserted against him. For the

reasons set forth below, the motion is granted.
         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 2 of 14



Standard of Review

        When ruling on a Rule 12(b)(6) motion to dismiss, the court “accepts as true all of the

factual allegations set out in [the] complaint, draw[s] inferences from those allegations in the

light most favorable to the plaintiff, and construes the complaint liberally.” Roth v. Jennings,

489 F.3d 499, 510 (2d Cir. 2007) (internal quotation marks and citation omitted). In addition to

the facts set forth in the complaint, the Court may also consider documents either attached to the

complaint, incorporated into it by reference, or integral to it and matters of which the Court can

take judicial notice. Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (internal quotation

marks and citation omitted).

        To withstand a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when ... plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant[s] [are] liable for the

misconduct alleged.” Id. The plausibility standard is not the equivalent of a probability standard

but requires something more than the assertion of allegations suggesting the mere possibility that

the defendant engaged in unlawful conduct. See id. Legal conclusions and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice” to

state a plausible claim for relief. Ashcroft, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

        “Where ... the complaint was filed pro se, it must be construed liberally with ‘special

solicitude’ and interpreted to raise the strongest claims that it suggests.” Hogan v. Fischer, 738

F.3d 509, 515 (2d Cir. 2013) (quoting Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)).


                                                    2
         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 3 of 14



Nevertheless, a pro se plaintiff’s complaint still must state a plausible claim for relief. Id.

(citations omitted).

Allegations and Facts Demonstrated through the Exhibits to the Complaint

       In August or September 2015, Dr. Cuevas repaired Tanner’s partial lower denture.

Compl., ECF No. 1, at 9 ¶ 7; at 31, Ex. A. On November 24, 2015, Tanner’s partial lower

denture cracked and went down the toilet. Id.; at 32, Ex. A. Dr. Cuevas instructed Tanner to fill

out a lost property form. Id. Prison officials did not approve Tanner’s request for a new partial

lower denture. Id.

       In December 2017, Tanner sent an inmate request to the Dental Department claiming that

he needed to have his upper denture adjusted. Id. at 23, Ex. 5. In response, a dental staff

member informed Tanner that he was scheduled for a dental appointment on January 30, 2018.

At an appointment on that date, Albert Beuscher, DMD, addressed Tanner’s complaints that

chewing on the left side of his mouth displaced his full upper denture. Id. at 32, Ex. B. Dr.

Beuscher adjusted Tanner’s upper denture and noted that two teeth, numbers 22 and 27, showed

decay and needed to be filled. Id. Tanner alleges that he informed Dr. Beuscher that his lower

denture had been cracked since 2015, he had been getting painful sores and he could not eat

properly. Id. at 10 ¶ 9. Tanner’s dental records include no notation by Dr. Beuscher as to

Tanner’s complaint of a cracked lower denture. Id. at 32, Ex. B.

       On March 20, 2018, Dr. Cuevas examined Tanner and filled the cavities identified by Dr.

Beuscher during the prior January 2018 appointment. Id. ¶ 10; at 36, Ex. C. When Tanner

returned to his cell, he put his lower denture in, but it did not fit properly due to the new fillings

in teeth numbers 22 and 27. Id. Tanner returned to see Dr. Cuevas that afternoon wearing his


                                                   3
          Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 4 of 14



lower denture. During that visit, Dr. Cuevas adjusted the fillings so that the lower partial denture

would fit properly. Id. Tanner alleges that Dr. Cuevas acknowledged that the lower partial

denture was cracked and suggested that he would submit a request to have Tanner’s lower

denture repaired. Id. However, Dr. Cuevas’s entry in Tanner’s dental records reflect that Tanner

had previously alleged that his lower denture had gone down the toilet and that the lower denture

that he wore during the March 20, 2018 appointment seemed to have been repaired. Id. at 36,

Ex. C.

         On September 24, 2018, Tanner submitted an inmate request to the Dental Department

indicating that he needed to be seen by the dentist because his partial lower denture had broken.

Id. at 10 ¶ 11; at 17, Ex. 2. In response to this request, Dental Assistant Duffy indicated in

writing that Tanner had been scheduled to be seen in the dental department. Id. at 17, Ex. 2.

Tanner submitted an inmate request dated January 28, 2019 to the Dental Department regarding

the scheduling of an appointment to be seen by the dentist due to his need for a new partial lower

denture. Id. at 16, Ex. 1. In response, Dental Assistant Duffy indicated in writing that that

Tanner was still scheduled to be seen but that the waiting list for appointments was very long.

Id.

         On May 17, 2019, Tanner submitted an inmate request to the Dental Department

indicating that he needed a new partial lower denture to eat and that he considered the need for a

new denture to be urgent. Id. at 10 ¶ 12; at 29, Ex. 10. On June 25, 2019, Tanner filed a

grievance requesting to be seen by the dentist because he needed a new partial lower denture.

Id. ¶ 13; at 19, Ex. 4. On July 31, 2019, Dr. Cuevas examined Tanner and noted that he was not

wearing his lower partial denture. Id. at 11-12 ¶ 18; at 19, Ex. 4; at 37-40, Ex. C. Tanner


                                                 4
         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 5 of 14



informed Dr. Cuevas that the partial lower denture had broken and that he had sent the pieces of

the denture to his family. Id. Tanner refused to request a family member to mail the pieces back

so Dr. Cuevas could attempt to repair the denture. Id. Tanner believed that he was entitled to a

new partial denture. Id.

       On September 4, 2019, Dr. Cuevas informed Tanner that he had been approved to receive

a new partial lower denture and that he would be seen in the Dental Department when it was his

turn. Id. at 12 ¶ 22; at 30, Ex. 11. As of the date that Tanner signed the complaint, September

12, 2019, he had not received his partial lower denture. Id. at 14 ¶ 29. Additional facts will be

set forth as necessary.

Discussion

       Dr. Cuevas seeks dismissal because the allegations do not state a plausible claim that he

was deliberately indifferent to Tanner’s dental needs or the alternative, that he is entitled to

qualified immunity. Tanner opposes the motion on both grounds.

       Eighth Amendment - Deliberate Indifference Dental Needs

       The Eighth Amendment prohibits deliberate indifference by medical providers to an

inmate’s serious dental needs. See Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir. 2000)

(applying deliberate indifference standard to dental treatment claim) (citing Estelle v.

Gamble, 429 U.S. 97, 104 (1976); Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir.1998)). To

state a claim for deliberate indifference to a serious dental or medical need, a plaintiff must meet

a two-pronged test. Objectively, the inmate’s medical need or condition must be “a serious

one.” Brock v Wright, 315 F.3d 158, 162 (2d Cir. 2003). “[D]ental conditions, like other

medical conditions, may be of varying severity,” Chance, 143 F.3d at 702, and not all dental


                                                  5
         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 6 of 14



conditions will be sufficiently serious to meet this objective standard. Factors relevant to the

seriousness of a dental or medical condition include whether “a reasonable doctor or patient

would find [it] important and worthy of comment,” whether the condition “significantly affects

an individual's daily activities,” and whether it causes “chronic and substantial pain.” Id. If a

prisoner alleges “a temporary delay or interruption in the provision of otherwise adequate

medical treatment,” rather than a denial of any treatment for his or her condition, “it is

appropriate to focus on the challenged delay or interruption in treatment rather than the

prisoner's underlying medical condition alone in analyzing whether the alleged deprivation is, in

‘objective terms, sufficiently serious,’ to support an Eighth Amendment claim.” Smith v.

Carpenter, 316 F.3d 178, 185 (2d Cir. 2003) (emphasis in original) (quoting Chance, 143 F.3d at

702).

        The second prong is subjective and goes to the defendant’s state of mind. Under this

mens rea prong, the plaintiff must allege that the defendant “knew of and disregarded the

plaintiff's serious [dental] needs.’” Harrison, 219 F.3d at 137 (quoting Chance, 143 F.3d at

703). The Second Circuit has defined the mental state of deliberate indifference as “[the]

equivalent [of] subjective recklessness, as the term is used in criminal law” and that it “requires

that the charged official act or fail to act while actually aware of a substantial risk that serious . . .

harm [to the inmate’s health] will result.” Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir.

2006) (citing Farmer v. Brennan, 511 U.S. 825, 836-37, 839-40 (1994).

        Mere negligent or inadvertent conduct, however, does not constitute deliberate

indifference. See Estelle, 429 U.S. at 106 (“Thus, a complaint that a physician has been

negligent in diagnosing or treating a medical condition does not state a valid claim of medical


                                                    6
          Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 7 of 14



mistreatment under the Eighth Amendment. Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner.”); Salahuddin, 467 F.3d at 280

(“recklessness entails more than mere negligence”). Nor does a difference of opinion between a

medical provider and an inmate regarding a diagnosis or appropriate medical treatment. See

Chance, 143 F.3d at 703 (“It is well-established that mere disagreement over the proper

treatment does not create a constitutional claim. So long as the treatment given is adequate, the

fact that a prisoner might prefer a different treatment does not give rise to an Eighth Amendment

violation.”).

         Upon further review of Tanner’s factual allegations and the parties’ submissions on the

motion to dismiss, it is apparent that the Eighth Amendment claim comprises three separate

instances of alleged deliberate indifference by Dr. Cuevas. Tanner alleges that Dr. Cuevas was

deliberately indifferent to: (1) his need to have his cracked lower partial denture repaired

following the March 2018 appointment; (2) his need for a new lower denture as of September

2018 when his lower denture broke; and (3) his need for a prompt dental appointment in

September 2019 to have his new lower denture fabricated. The Court addresses each in turn.

         While Tanner is clearly dissatisfied with the dental treatment he received, it is clear that

at no point in time between March 2018 and September 2019, did his need for a better or new

lower denture rise to the level of being sufficiently serious for purposes of an Eighth Amendment

claim.

         Cracked Lower Partial Denture

         Tanner asserts that at an appointment at the end of January 2018, Dr. Beuscher examined

him in response to his December 26, 2017 request to have his upper denture adjusted. Dr.


                                                   7
            Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 8 of 14



Beuscher adjusted his upper denture, instructed Tanner on how to maintain his upper denture and

that cavities in two of the teeth in his lower jaw that would be filled at the next visit. Compl. at

32, Ex. B. Tanner alleges that during the appointment, he informed Dr. Beuscher that his lower

partial denture was cracked and was causing him painful sores on his gums and difficulty eating

and required repair. Dr. Beuscher’s entry in Tanner’s dental records does not reflect any

complaints by Tanner regarding his lower partial denture or sores on his lower or upper gums.

Id. In March 2018, Dr. Cuevas filled the cavities in the two teeth identified by Dr. Beuscher

during the January appointment and adjusted the fillings to ensure that Tanner’s lower denture fit

properly. Id. at 36, Ex. C.

        Tanner does not allege, nor do his dental records reflect, that he informed Dr. Cuevas that

his lower denture was cracked or unusable, that he could not eat properly with the lower denture

or that he had experienced sores from using the lower denture. In fact, Dr. Cuevas noted that the

lower partial denture appeared to have been repaired recently. Id. Thus, Tanner has not alleged

that he suffered from a serious or painful dental need at the time of his March 2018 appointment

with Dr. Cuevas or that Dr. Cuevas was aware of such a condition or symptoms.1

        Accordingly, Tanner has failed to state a plausible claim that he suffered from

sufficiently serious dental condition in March 2018 or thereafter as a result of his cracked lower

denture for purposes of this Eighth Amendment claim. In addition, in light of this failure, the

allegation that Dr. Cuevas failed to submit a request for repairs to the lower denture does not


        1
           Indeed, Tanner’s dental records contain no complaint that his lower denture had been causing him pain or
difficulty eating or chewing. And although Tanner claims that Dr. Cuevas acknowledged his cracked denture during
the March 2018 appointment and indicated that he would submit a request to repair the lower denture, the dental
records do not reflect this acknowledgement by Dr. Cuevas or indicate that he would submit a request to repair the
lower denture. Id. Nor does Tanner allege that after the March 2018 appointment, he submitted any requests
indicating that the cracked denture was causing him pain or difficulty eating or that he needed to have the lower
denture repaired.
                                                        8
         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 9 of 14



constitute deliberate indifference. At most, the alleged failure to submit the request to repair the

lower denture might constitute negligence. But as discussed above, negligence or medical

malpractice is not enough to plausibly allege deliberate indifference. See Salahuddin, 467 F.3d

at 279-80 (Negligence that would support a claim for medical malpractice does not rise to the

level of deliberate indifference and is not cognizable under section 1983.).

        The motion to dismiss the claim that Dr. Cuevas was deliberately indifferent to his need

to have his cracked lower denture repaired in March 2018 or thereafter is granted.

               Broken/Unusable Lower Partial Denture

       Dr. Cuevas next saw Tanner on July 31, 2019 in response to Tanner’s request to be seen

after the lower denture had completely broken. Dr. Cuevas again asserts that neither the

allegations in the complaint nor the attached dental records, demonstrate that Tanner suffered

from a serious dental condition as a result of the broken lower denture. Alternatively, Dr.

Cuevas argues that neither the allegations nor the dental records attached to the complaint

plausibly allege that he was deliberately indifferent to Tanner’s need for a new lower denture.

       Cases where courts have found a serious dental need due to a denial of or delay in

providing dentures to an inmate have generally involved allegations of severe pain and other

serious and/or chronic symptoms. See, e.g., Wynn v. Southward, 251 F.3d 588 (7th Cir. 2001)

(ruling that allegations that an inmate suffered bleeding, headaches and disfigurement as a result

of not having his dentures demonstrated that the inmate had a serious medical need, supporting

his § 1983 claims that his Eighth Amendment rights were violated when he was deprived of

dentures); Farrow v. West, 320 F.3d 1235, 1244-45 (11th Cir. 2003) (few or no teeth and a

definite need for dentures, in addition to pain, continual bleeding, swollen gums, two remaining


                                                 9
        Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 10 of 14



teeth slicing into the gums and weight loss establishes a serious medical need); Hunt v. Dental

Dep't, 865 F.2d 198, 201 (9th Cir. 1989) (inmate with no dentures suffering severe pain, bleeding

gums and breaking teeth could have a serious medical need); Patterson v. Lichtenstein, No. 3:18-

CV-2130 (MPS), 2019 WL 1596347, at *3 (D. Conn. Apr. 15, 2019) (assuming inmate’s

allegations that he had experienced “difficulty eating and that “food bec[a]me[] lodged in his

gums causing severe pain and canker sores,” and possibly an infection were sufficient to meet

seriousness prong of Eighth Amendment standard); Williams v. Jacobson, No. 15 CV 28 (VB),

2016 WL 2733136, at *3–4 (S.D.N.Y. May 9, 2016) (delay in replacing broken denture that

caused “daily cuts” and bleeding and severe pain to inmate’s upper gums and “inhibited inmate’s

ability to eat properly” over six-month-period “before his referral was submitted [for a new

denture], and for another full year after the referral” constituted serious delay that met objective

prong); Tripp v. Commonwealth of Pa., No. Civ. 1:CV-05-1227, 2005 WL 3132317, at *3 (M.D.

Pa. Nov. 22, 2005) (denying a motion to dismiss and permitting an Eighth Amendment claim to

go forward where plaintiff had teeth extracted by a prison dentist and was refused further

treatment, including the provision of dentures, when he suffered from pain and continual

bleeding gums).

       Here, Tanner alleges that on September 24, 2018, and January 28, 2019, he submitted

requests addressed to the dental department indicating that his lower partial denture had broken

and was no longer usable. Dental Assistant Duffy, not Dr. Cuevas, responded to both requests

indicating that Tanner had been scheduled to be seen. In neither request did Tanner indicate that

he was unable to eat or was otherwise experiencing any pain or other symptoms because he did

not have a usable lower denture.


                                                 10
        Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 11 of 14



       Four months later, in May 2019, Tanner submitted a request to the dental department

stating that needing a denture to eat should be considered urgent. Because he did not receive a

response to that request, on June 26, 2019, he filed a medical grievance indicating that he

considered it a priority to be examined and fitted for a new lower denture. It was not until

Tanner submitted a request addressed to the dental department on July 25, 2019 that he stated

that he had experienced sores on his gums and difficulty chewing because he could not use his

lower denture. Compl. at 27, Ex. 8. Dr. Cuevas examined Tanner on July 31, 2019, six days

later. Id. at 37-40, Ex. C. Tanner does not allege that during the examination, he informed Dr.

Cuevas that he was having trouble eating or had experienced pain or weight loss or any other

medical symptoms as a result of not having a usable lower denture. And Dr. Cuevas’s entry in

Tanner’s dental records reflects that he performed x-rays and a full physical examination of

Tanner’s teeth and gums. Id. at 39. He noted normal soft tissue, no pain upon palpation and no

complaints by Tanner of any painful conditions. Id. In response to the motion to dismiss,

Tanner concedes that he did not complain about painful gums during the July 31, 2019

appointment. Obj. Mot. Dismiss, ECF No, 20, at 16.

       Dr. Cuevas argues that Tanner’s failure to allege that he suffered from painful sores,

difficulties with chewing or other medical symptoms arising from eating without a lower partial

denture; the meager references to painful gums and difficulties in eating in his inmate requests

and the grievance to the dental department, and Tanner’s dental records which reflect normal soft

tissues, no pain upon palpation and no complaints by Tanner of any painful conditions, all

combine to defeat any plausible claim that he suffered from a sufficiently serious condition as a

result of his broken and unusable lower denture as to implicate the Eighth Amendment. The


                                                11
            Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 12 of 14



court agrees.

        The exhibits attached to the complaint reflect that Tanner complained that he needed a

lower denture to eat and/or was having difficulty chewing at the earliest on May 2019 and that he

had experienced painful sores on his gums at the earliest on July 25, 2019.2 Tanner does not

allege, nor do his dental records reflect, that he complained to Dr. Cuevas during his appointment

on July 31, 2019, that he had experienced either pain or difficulty eating or chewing without his

lower denture. And the examination revealed quite to the contrary. Furthermore, there are no

allegations that Tanner’s condition resulted in or could result in degeneration or chronic or daily

pain. Thus, neither the allegations nor the records attached to the complaint, state a plausible

claim that Tanner suffered from a serious dental need after his lower denture broke and became

unusable at the end of September 2018.

        Further, as noted, at the July 31, 2019 appointment, Tanner did not complain that he was

having difficulty eating or chewing or that he was experiencing pain in his gums and the

examination revealed no issues in this regard. Thus, there was no reason for Dr. Cuevas to order

any treatment for Tanner beyond recommending that he be fitted for a new lower denture, which

he did. These allegations simply do not “evince[] a conscious disregard of a substantial risk of

serious harm” to Tanner’s dental health, Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)

(internal quotation marks and citation omitted), even if not having a usable lower denture created

a sufficiently serious dental condition so as to implicate the Eighth amendment.

        In sum, the motion to dismiss the claim that Dr. Cuevas was deliberately indifferent to his

dental needs after his lower denture broke in September 2018 is granted.


        2    There are no allegations that Dr. Cuevas saw either of these documents prior to seeing Tanner on July
31, 2019.
                                                         12
         Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 13 of 14



         Appointment to Fabricate New Lower Partial Denture

         Lastly, Tanner alleges that on September 4, 2019, he learned that the request for

authorization to fabricate a new lower denture submitted by Dr. Cuevas was approved by the

Director of Dental Services. Tanner alleges that Dr. Cuevas determined that Tanner would be

called to the dental department for the fabrication of the new lower denture when it was his turn.

Tanner claims that Dr. Cuevas should have immediately scheduled him to be seen for the

fabrication of the new denture and that the failure to do so rises to the level of deliberate

indifference.

         Dr. Cuevas again asserts that Tanner did not allege that he was suffering from a serious

dental condition at any point after the July 31, 2019 appointment. In his August 22, 2019 request

addressed to Dr. Cuevas, Tanner stated that it was very difficult to eat without the lower denture

because he had to also remove the top denture in order to do so and he hoped to be scheduled to

have a new lower denture fabricated as soon as possible. Compl. at 30, Ex. 11. He did not

allege that he was experiencing pain, weight loss, a lack of nutrition or any other symptoms due

to not having a usable lower denture. Id. Given the absence of allegations that Tanner suffered

from a serious dental need, the delay in scheduling him for an appointment for fabrication of the

lower denture, which at the time of the filing of the complaint was nine days, does not rise to the

level of deliberate indifference.

         The motion to dismiss the claim that Dr. Cuevas was deliberately indifferent to his dental

needs when he delayed scheduling him for an appointment for the fabrication of a new lower

denture is granted.3


         3  Because the Court has granted the motion to dismiss on this ground, it is unnecessary to reach the
question of defendant’s qualified immunity.
                                                         13
        Case 3:19-cv-01432-KAD Document 24 Filed 08/10/20 Page 14 of 14



CONCLUSION

       The Motion to Dismiss, [ECF No. 17], is GRANTED. The Clerk is directed to enter

judgment for the defendants and close this case.

       SO ORDERED at Bridgeport, Connecticut this 10th day of August 2019.

                                             ___/s/__________________________
                                             Kari A. Dooley
                                             United States District Judge




                                               14
